July 7, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          H & H WRECKER, Appellant

NO. 14-15-00311-CV                          V.

   CRYSTAL KOCTAR AND BRAZORIA AUTO & RECOVERY, Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, Crystal
Koctar and Brazoria Auto & Recovery, signed December 23, 2014, was heard on
the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant H & H Wrecker to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.